Case 1:19-cv-00475-DDD-KMT Document 60 Filed 10/08/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00475-DDD-KMT

  REYES MARTINEZ LOPEZ,

        Plaintiff,
  v.

  SANTINO PUSEDU, in his individual capacity, and
  KIRK TAYLOR, individually and in his official capacity as Pueblo County Sheriff,

        Defendants.


   DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO IMMEDIATELY RESTRICT
               DOC. 51 PURSUANT TO D.C.COLO.LCivR 7.2 (c)


        Defendants, SANTINO PUSEDU, in his individual capacity, and KIRK TAYLOR,

  individually and in his official capacity as Pueblo County Sheriff, submit the following

  Motion for Leave to Immediately Restrict DOC. 51 pursuant to D.C.COLO.LCivR 7.2(c) and

  as grounds for the same, state as follows:

                             CERTIFICATE OF CONFERRAL

        Counsel for Defendants has conferred with Plaintiff’s counsel regarding this motion

  and Plaintiff does not oppose the same.

                                          MOTION

        1.      Plaintiff’s filed a Motion to Compel Discovery on September 10, 2020 under

  Level 1 Restriction. That Motion to Compel Discovery also contained an exhibit, also filed

  under Level 1 Restriction [DOC 51].
Case 1:19-cv-00475-DDD-KMT Document 60 Filed 10/08/20 USDC Colorado Page 2 of 3




         2.      Plaintiff’s Motion to Compel Discovery contains the names and identities of

  individuals who were protected under domestic violence orders. Plaintiff’s Motion to

  Compel Discovery also contains the names, identities and descriptions of individuals not

  subject of this litigation.

         3.      The exhibits attached to Plaintiff’s Motion to Compel Discovery contain

  confidential information that includes identifying individuals and documents that are

  confidential and sensitive in nature, identifying victims who are protected under Protection

  Orders, personal and confidential employment records of Defendant Pusedu, documents

  produced through discovery that are subject of the Protective Order entered herein, and

  communications between counsel that are not subject to discovery, video, and documents

  marked Confidential pursuant to the protective order entered herein.

         4.      On October 6, 2020, this Court submitted notice of unrestricting Plaintiff’s

  September 10, 2020, Motion to Compel Discovery and exhibit thereto.

         5.      These documents contain confidential, private and sensitive information.

  Public access to the same could cause embarrassment, emotional distress, potential for

  physical harm and threats against individuals identified in those documents, to include

  citizens and law enforcement.

         6.      There is no practicable alternative to restriction as both the Motion to Compel

  Discovery and exhibits thereto contain confidential, private and sensitive information

  involving individuals and victims which far outweigh the interest to the public. Redactions

  and/or summarizing will not adequately protect the interest in question.


                                                2
Case 1:19-cv-00475-DDD-KMT Document 60 Filed 10/08/20 USDC Colorado Page 3 of 3




           7.   Defendants will be submitting a response to the Motion to Compel Discovery

  and said response will also be filed under Restricted Level 1.

           8.   Defendants respectfully request that a Restricted Level 1 remain on Plaintiff’s

  Motion to Compel and the exhibit thereto [DOC 51].

                                            Respectfully submitted,

  Date: October 8, 2020                     s/ Gordon L. Vaughan

                                            Gordon L. Vaughan
                                                 VAUGHAN & DeMURO
                                                 111 South Tejon, Suite 545
                                                 Colorado Springs, CO 80903
                                                 (719) 578-5500 (phone)
                                                 (719) 578-5504 (fax)
                                                 gvaughan@vaughandemuro.com
                                            ATTORNEY FOR DEFENDANTS

                                CERTIFICATE OF SERVICE

         I hereby certify that on this 8th day of October 2020, I electronically filed the
  foregoing with the Clerk of Court using the CM/ECF system which will send notification of
  such filing to the following e-mail addresses:

  Richard H. Rosenstock
  richard.rosenstock@gmail.com

  Daniel Yohalem
  dyohalem@aol.com

  Brandt P. Milstein
  brandt@milsteinlawoffice.com

  and I hereby certify that the foregoing was placed in the U.S. Mail, postage prepaid, and
  addressed to the following:

  [none]                                           s/ Gordon L. Vaughan
                                                   Gordon L. Vaughan


                                               3
